Citation Nr: 1221983	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  07-22 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for hallux valgus deformity of the right foot with degenerative changes, currently evaluated as 10 percent disabling.  

2. Entitlement to an increased evaluation for hallux valgus deformity of the left foot with degenerative changes, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from July 1952 to July 1956 and from October 1961 to August 1962, with additional service in the Massachusetts Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which determined that increased ratings were not warranted for hallux valgus of the right and left feet.

The Veteran was scheduled to present testimony at a Travel Board hearing at his local RO before a Veterans Law Judge in March 2009.  However, the Veteran failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2011).

In December 2009 and November 2010, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected right and left hallux valgus with degenerative changes are each currently rated as 10 percent disabling, which is the maximum schedular rating authorized for hallux valgus under 38 C.F.R. § 4.71a, Diagnostic Code 5280; that diagnostic code adequately addresses the symptomatology associated with the Veteran's hallux valgus with degenerative changes.

2.  The competent evidence of record demonstrates that the rating criteria reasonably describe the disability level and symptomatology of the Veteran's right and left foot hallux valgus with degenerative changes, and therefore such disabilities do not present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for right hallux valgus with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 5280 (2011).

2. The criteria for a disability rating in excess of 10 percent for left hallux valgus with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 5280 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In August 2005, November 2006, and November 2010 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his increased rating claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters informed the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the symptoms have on his employment, and provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to increased compensation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increase need not be veteran specific).  In addition, the November 2006 and November 2010 letters explained how VA determines effective dates and the types of evidence which impact such determination.  The case was last adjudicated in May 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's VA treatment records and examination reports.  In compliance with the directives of the Board's prior remands, the Veteran's complete, available service treatment records and service personnel records were obtained 

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate a claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA treatment records, and VA examination reports.

The Veteran was an active participant in the claims process by responding to notices and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

While various manifestations of a single disability may be assigned separate disability evaluations, VA regulations preclude the evaluation of the same manifestations of a disability under different diagnoses, a process called pyramiding.  See 38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures; or due to deformity, adhesions, defective innervation, or other pathology; or due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

From August 21, 1962, through February 28, 2002, the Veteran was in receipt of a single 10 percent rating for pes planus with bilateral hallux valgus and degenerative joint disease pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Effective March 1, 2002, the bilateral hallux valgus disabilities with degenerative changes were separated from the pes planus rating, and each foot was assigned a separate 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5280.  (The rating for pes planus with degenerative joint disease was increased to 30 percent.)  The Veteran filed his claim for an increased rating for hallux valgus in July 2005.  In the February 2006 rating decision on appeal, the RO continued the 10 percent ratings for left and right hallux valgus with degenerative changes under 38 C.F.R. § 4.71a, Diagnostic Code 5280.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5280, a 10 percent rating is to be assigned for unilateral hallux valgus if the hallux valgus has been operated upon, with resection of the metatarsal head, or if the hallux valgus is severe, and equivalent to amputation of the great toe.  This is the maximum rating that is assignable under Diagnostic Code 5280.  Thus, a rating in excess of 10 percent is not available under Diagnostic Code 5280.

As indicated above, the Board may not consider manifestations from the Veteran's pes planus with degenerative joint disease when evaluating his hallux valgus with degenerative changes without violating the prohibition against pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  Because the issue of entitlement to an increased rating for bilateral pes planus is not on appeal, the Board will not be considering whether an increased rating for pes planus is appropriate under Diagnostic Code 5276.

In determining which manifestations of foot disability are considered part of the Veteran's pes planus and which are part of his hallux valgus, the Board notes that hallux valgus is defined as "angulation of the great toe away from the midline of the body, or toward the other toes."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 811 (30th ed. 2003).  Pes planus, or flatfoot, is defined as "a condition in which one or more of the arches of the foot have been lowered and flattened out."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 709 (30th ed. 2003).  

The Board has reviewed the rating decisions from January 2004 and February 2005 in order to determine which foot symptoms are contemplated by the pes planus disability rating and which are covered by the hallux valgus rating.  

The January 2004 rating decision involves the assignment of a 30 percent rating for pes planus with hallux valgus and degenerative joint disease.  In justifying the increased rating, this decision cites bilateral symptoms of arch pain; pain along the first metatarsal phalangeal joints; pain and tenderness to palpation along the longitudinal arches; low arch; dorsiflexion to approximately 30 degrees, indicative of hallux limitus; mid-foot collapse; first toe hypermobility secondary to hallux valgus; tenderness along the tibial posterior tendon; approximately five degrees of valgus at the calcaneus bilaterally; x-ray evidence of degenerative joint changes secondary to pes planus; and foot pain and functional impairment.

In assigning the separate ratings for hallux valgus, the February 2005 rating decision notes objective limitation of motion due to pain, flare-ups, and repeated use of the joints; x-ray evidence of hallux valgus with mild degenerative osteoarthritis of the first metatarsal phalangeal joint.


Based on the above, the Board concludes that the pes planus rating is intended to compensate the Veteran's bilateral foot symptomatology, excluding his toes, while the hallux valgus ratings are intended to compensate the symptoms associated with the Veteran's big toe disability.  

As noted above, a rating of 10 percent is the maximum evaluation assignable under Diagnostic Code 5280.  The Board has therefore considered whether the Veteran's hallux valgus may receive a higher rating under another applicable diagnostic code.  

Disabilities of the feet are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284.  A 30 percent rating is already in effect for pes planus under Diagnostic Code 5276, and the Veteran's hallux valgus is currently rated under Diagnostic Code 5280.  Of the remaining diagnostic codes, the Board need not consider Diagnostic Codes 5277, 5279, 5281, and 5282, as none of these offers a rating in excess of 10 percent.  

The remaining diagnostic codes pertain to pes cavus (Diagnostic Code 5278), malunion or nonunion of tarsal or metatarsal bones (Diagnostic Code 5283), and other foot injuries (Diagnostic Code 5284).

An increased rating is not warranted under Diagnostic Code 5278, because the competent and probative evidence of record (including VA examination reports from April 2010 and December 2010) expressly notes that the Veteran does not have pes cavus.  Likewise, given the express absence of malunion or nonunion of the tarsal or metatarsal bones on examination in April 2010 and December 2010, an increased rating under Diagnostic Code 5283 is not available.

The Board also finds that an increased rating is not warranted under Diagnostic Code 5284, which applies to other foot injuries.  The Board finds that the Veteran's hallux valgus is adequately compensated by his current rating under Diagnostic Code 5280, which expressly contemplates severe hallux valgus.  Furthermore, the assignment of increased ratings as "foot injuries, other," would certainly involve the 

assessment of symptomatology involving foot disabilities that are already compensated under Diagnostic Code 5276 as pes planus with degenerative joint disease.  The assignment of separate ratings under Diagnostic Code 5284 would thus constitute pyramiding, which is prohibited.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

Accordingly, the Board finds that the preponderance of the evidence is against the claims for evaluations in excess of 10 percent for right and left foot hallux valgus with degenerative changes for the course of the claim.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.



ORDER

Entitlement to an increased evaluation for hallux valgus deformity of the right foot with degenerative changes, currently evaluated as 10 percent disabling, is denied.  

Entitlement to an increased evaluation for hallux valgus deformity of the left foot with degenerative changes, currently evaluated as 10 percent disabling, is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


